DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 16, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Non-Patent Literature document 1 identified as “Hurricane Cash” is illegible.  The IDS has been placed in the application file, but the illegible document has not been considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  “cause the processor to the display screen to display” (line 5) should presumably read “cause the processor to control the display screen to display” or something similar.  Appropriate correction is required.

Prior Art
There are currently no prior art rejections against claims 1-20.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record includes Wabschall et al., US 204/0094303 A1 (hereinafter Wabschall) and TRAINOR, US 2016/0275748 A1 (hereinafter Trainor).
Wabschall discloses a system, apparatus, and method in which a gaming machine provides both a base game and a feature game which may be triggered by the base game (Wabschall [Abstract]).  The feature game includes a player selectable set of symbols, where the symbols include one or more high and low value incrementing symbols and one or more terminator symbols; such that, when a player selects one of the incrementing symbols, the player's position on a ladder or other graduated sequence increments to a higher value award, all the symbols in the set are shown and then recovered and shuffled with one of the remaining high value incrementing symbols being replaced by a terminator symbol (Wabschall [Abstract]).  The process iterating until the player selects a terminator symbol or achieves the jackpot (highest) award on the ladder (Wabschall [Abstract]).
Trainor discloses an interactive game environment with an array of prize symbols, a pointer, and a selection game zone as part of an interface (Trainor [0020]).  The selection game zone has masked or covered prize selector game symbols (Trainor [0020]).  The array of prize symbols may be a ladder of prizes where the starting point for the pointer may be the minimum prize on the ladder (Trainor [0020]).
The prior art fails to disclose, at least, a series of prizes including a variable prize identified by a variable prize amount, that is incremented upon the appearance of an increment symbol.  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ minorly in wording.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715